03/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                   Case Number: OP 22-0097


                                            OP 22-0097


  BOLEN X SHARP,                                                                    MAR 0 8 2022
                                                                               Bowen Greenwooci
                                                                             Clerk of Supreme Court
               Petitioner,                                                      State of Montana



        v.
                                                                           ORDER
  CPT. MATT BOXMEYER, GALLATIN
  COUNTY DETENTION CENTER,

               Respondent.


        Bolen X Sharp has filed a Petition for Writ of Habeas Corpus, indicating that he is
being held in jail and that his bail is excessive. He also contends that his incarceration is
illegal. Sharp is currently being held in the Gallatin County Detention Center.
        Sharp requests his immediate release as well as this Court reverse and rernand his
criminal case for dismissal with prejudice. Sharp puts forth that he is innocent and attempts
to litigate the circumstances for his arrest and probable cause. He states that "we are left
with a blank or ernpty charging document[,] . . . the Information must be excluded as fruits
of the poisonous tree; leaving no indictment or information to be had[.]"
        The attached documents as well as Sharp's arguments do not demonstrate illegal
incarceration. Section 46-22-101(1), MCA. On January 19, 2022, the State filed its
Affidavit of Probable Cause and Motion for Leave to File Information, requesting that the
District Court find the existence of probable cause to charge Sharp with felony driving
under the influence (fourth or subsequent offense). The District Court granted leave on
January 20, 2022.1
       Sharp is not entitled to habeas corpus relief. Sharp has thrown findings of fact,
conclusions of law, and evidentiary citations in his pleading that have no merit in a petition
for habeas corpus relief          Sharp poses no argument about excessive bail.                    See


1 This Court requested a copy of the court's docket sheet or register of actions.
§ 46-22-103, MCA.     Sharp has an underlying criminal proceeding in the Eighteenth
Judicial District Court, Gallatin County, with counsel to represent him. The District Court
appointed counsel and held an initial appearance within a week of the Information's filing.
       We caution Sharp to refrain from filing pleadings on his own behalf with this Court
while he is represented by counsel in the District Court. M. R. App. P. 10(1)(c).
       Sharp    has    not    demonstrated       that   he   is      illegally    incarcerated.
Section 46-22-101(1), MCA. He is not entitled to release. Sharp retains the remedy of
appeal after his conviction and sentence. Accordingly,
      IT IS ORDERED that Sharp's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable
Andrew Bruener, Gallatin County District Court; Sandy Erhardt, Clerk of District Court,
Gallatin County, under Cause No. DC-22-17D; Captain Boxrneyer, Gallatin County
Detention Center; Erin Murphy, Deputy County Attorney; Alex Jacobi, Defense Counsel;
counsel of record, and Bolen X Sharp personally.
      DATED this Tc— day of March, 2022.




                                                                  Chief Justice




                                                                   Justices

                                             2